Citation Nr: 0206019	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-15 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to May 1949.  He died in April 1986; the appellant is the 
veteran's son.  He is not represented in connection with this 
appeal. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 determination by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1998, and a statement of the case was 
issued in April 1999.  In a July 1999 letter, the veteran 
reported that he had filed all necessary documents in 
connection with his appeal and requested a report on the 
status of the case.  The RO responded by letter that same 
month and informed the veteran that it had not received a 
substantive appeal.  The RO enclosed an Appeal to Board of 
Veterans' Appeals (VA Form 9) and requested the veteran to 
complete and submit the document to complete his appeal.  The 
VA Form 9 was subsequently received in August 1999.  Under 
the circumstances, the Board finds that the RO effectively 
granted an extension of the time for filing the substantive 
appeal for good cause under the provisions of 38 C.F.R. 
§ 20.303, and the veteran's substantive appeal is accepted as 
timely.  See generally 38 U.S.C.A. § 7105 (West 1991). 

In a December 14, 2000, decision, the Board denied the 
appellant's appeal on the issue of entitlement to DEA 
benefits under 38 U.S.C.A., Chapter 35.  The appellant 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
a May 2001 Order, the Court vacated the Board's December 14, 
2000, decision and remanded the matter to the Board for 
further review of the appeal in light of the enactment of the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Accordingly, the case is now once 
again before the Board for appellate review.  

The appellant has submitted various communications which 
suggest that he may be advancing either new claims or 
requests to reopen claims which are the subject of prior 
denials.  The exact nature of any claims being advanced is 
not clear from the veteran's communications, and the Board 
hereby refers these matters to the RO for clarification, any 
necessary notification to the veteran as to the requirements 
for filing any such new claims or requests to reopen, and 
appropriate adjudicative action. 


FINDING OF FACT

The veteran did not die of a service-connected disability and 
was not evaluated as permanently and totally disabled due to 
service-connected disability for a period of 10 years prior 
to his death.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501(a)(1), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.3021(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, the appeal must be first 
reviewed to ensure compliance with the provisions of the 
newly enacted Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 66 Fe. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Although the veteran's 
service medical records are not of record because they were 
presumably destroyed in the 1973 National Personnel Records 
Center fire, the record does include private medical records, 
the veteran's death certificate, and prior RO adjudication 
determinations.  Significantly, no additional pertinent 
evidence not already of record has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to DEA benefits under Chapter 35.  The 
discussions in the RO decision and statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  Further, appellant was afforded the 
opportunity to submit additional evidence and argument after 
the Board's December 14, 2000, decision was vacated by the 
Court, and additional documentation was received at the Board 
in December 2001. 

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or his representative, if any, for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and where the law, not 
the evidence, is dispositive, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

At the outset, the Board notes that during the pendency of 
this appeal, certain substantive changes were made to the 
criteria governing Chapter 35 educational benefits, effective 
June 3, 1999.  Additionally, on November 1, 2000, Congress 
revised the law governing, in pertinent part, effective dates 
for awards of Chapter 35 benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 103, 114 Stat. 1822 (2000).  The Board finds that in the 
present appeal, regardless of whether the old or current 
version of the regulations and law is applied, the outcome is 
the same in this case, and the Board will proceed with 
disposition of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A review of the claims file indicates that the veteran was 
not service-connected for any disability during his lifetime.  
The Board also notes that in a July 1990 decision, the Board 
denied an appeal by the veteran's widow on the issue of 
entitlement to service-connection for the cause of the 
veteran's death.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  See 38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 21.3021(a).  Thus, the appellant does not met the 
basic requirements for educational assistance under the 
provisions of Chapter 35.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

